DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2019 has been considered by the examiner.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The method of claim 1 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art is CN 103102446 B to Wang et al., which discloses a method of preparing an acrylic copolymer by (1) adding 25-30 parts of an organic solvent  to a reactor and heating to 140-160oC, (2) adding dropwise a monomer mixture containing 0.5-1.5 parts of (meth)acrylic acid, 30-50 parts of alkyl (meth)acrylate, 10-20 parts of styrene, 10-20 parts of hydroxyethyl or hydroxypropyl (meth)acrylate, 1-3 parts of a fluorinated acrylate and 1-2.5 parts of an initiator, (3) reacting at 140-160oC for 2-3 hours, (4) adding 0.1-0.5 parts of the initiator and 5-10 parts of the solvent, and reacting for another 3-4 hours, and (5) cooling down to 80oC and filtering, wherein the alkyl (meth)acrylate comprises a cyclic monomer derived from norbornane, 1,4-cyclohexanedimethanol or a derivative of cyclohexane (see claim 1). Note that 2-oC. This temperature is about the boiling point of the mixture of dimethylbenzene (139oC) and propylene glycol methyl ether acetate (146oC), implying a possible reflux condition. Thus, the claimed apparatus as recited step d may be obvious. However, the prior art process differs from the claimed process in that it includes a fluorinated acrylate and it has an extra step of adding a mixture of 0.1-0.5 parts of the initiator and 5-10 parts of the solvent to the reactor after 2-3 hours of reaction. In the claimed process, all the solvent is used in step d, and all the initiator is used in the first part of step e. More significantly, as the language of claim 1 is not open to additional monomers, such as fluorinated alkyl (meth)acrylates, and since there is not an obvious reason for one of ordinary skill in the art to remove the fluorinated acrylate from the prior art method, the claimed method is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762